Title: To James Madison from William Jarvis, 4 January 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4 Jany. 1808

I have the honor to embrace the earliest opportunity of communicating the agreeable intelligence contained in the foregoing letter from Colo. Tobias Lear of the differences between the United States & the Dey of Algiers being amicably adjusted which I have communicated to Mr  Mr Erving & Mr Montgomery.
I wish it was also in my power to state, that our vessels in this port had permission to depart.  On tuesday last I waited on His Excellency again relative to them, who again promised me that they should be immediately granted.  It is singular enough that the Lisbon passports were not transmitted me with those for the Vessels for St. Uber, when I sent them all in together.  Upon the score of a polite attention I have certainly no right to complain.  With entire Respect I have the honor to be Sir Yr Mo: Ob: Servt

Wm. Jarvis

